Citation Nr: 1444755	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-06 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for muscle and joint pain, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for sleep disturbances and snoring, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue and tiredness, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In his substantive appeal (VA Form 9), dated March 2012, the Veteran requested a Board hearing before a Veterans Law Judge sitting at a local VA office (Travel Board hearing).  The Veteran was advised in an April 2014 letter that he was scheduled for a Travel Board hearing on May 15, 2014.  In a May 13, 2014, Report of General Information form (VA-Form 27-0820), the Veteran called the RO and requested that the hearing be rescheduled due to illness.   

Under 38 C.F.R. § 20.704(c), requests for a change in a hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  Such requests must be in writing, must explain why a new hearing date is necessary, and must be filed with the office of the official of [VA] who signed the notice of the original hearing date.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the appellant or his or her representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id. 

Good cause to reschedule his Travel Board hearing has been shown because the Veteran indicated that he was unable to attend the May 2014 hearing due to illness.  Therefore, a remand to the AOJ is required to reschedule the Travel Board hearing request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, with appropriate notification to the Veteran and his representative Agent.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  If the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

